Mr. Justice Lawrence delivered, the opinion of the Court: This was a bill in chancery filed by Asahel C. Thompson, James It. Aliaban and Orson M. Aliaban against Zacheus Richardson and John Richardson for the foreclosure of a mortgage. A summons issued against the defendants, requiring them to appear and answer to a bill filed by James R. Aliaban and Orson M. Aliaban, omitting the name of Thompson. This summons was served on Zacheus Richardson, and both defendants were defaulted. The default was afterward set aside and an alias summons against both defendants issued, which was returned served “on the within named defendant,” in the singular number, not giving the name of the defendant served. The court, thereupon, pronounced a decree pro confesso as to both defendants. This was error. The first summons not only misdescribed the parties, but it was served on only one of the defendants. As to the second summons, it is impossible to tell, from the return, of the sheriff, which of the two defendants had been served. There is no evidence that John ¡Richardson was ever before the court. Decree reversed.